DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 03/30/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 USC § 112(b), 35 USC § 102(a)(1), as well as the 35 USC § 103 rejections previously set forth in the Non-Final Office Action mailed 12/30/2021.
Claims Status
	Claims 1 – 8 remain pending
	Claims 1, 2 and 5 – 7 are amended
In view of the amendment filed on 03/30/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over van Paassen et al. (US Pat. No. 6,845,591 B1; Paassen) in view of BONG C J et al. (over machine English translation of KR-101442021-B1; Bong).
Regarding claim 1 and claim 6. Paassen discloses a method for manufacturing a prefabricated concrete product (see Paassen at Col. 3, ll. 26-30) comprising: 
casting a concrete floor slab (“hollow core slab,” Col. 4, ll. 14-18), with a recess at its upper surface (longitudinal slot , 6; e.g., see Fig. 2 and Col. 4, ll. 58-65), with a slipform casting on a casting bed (e.g., Col. 4, ll. 32-34; “The hollow-core slab can be manufactured by the common known techniques, such as extrusion and sliding methods – analogous to “slipforming”), which recess (Paassen’s 6), formed during the slipform casting of the product (Paassen at Col. 5, ll. 39-50), is defined by a slipform casting mold and extends along the length of the slipform cast (e.g., see Fig. 2 and Col. 4, ll. 58-65), and 
after the slipform casting of the slab, the recess of the fresh cast slab is equipped with ducts, piping and/or wiring components (e.g., see Col. 3, ll. 30-56, Col. 4, ll. 55-67, cont. Col. 5, ll. 1-5), after which, the recess is filled with a concrete mass (e.g., see Col. 5, ll. 1-5; “…subsequently to fill up the transverse slot again with inter alia concrete, while optionally filling the contiguous open channel ends, such that the required strength of the hollow-core slab is restored again.”), and 
the concrete product is left to cure (e.g., see Col. 5, ll. 29-38, Paassen discloses that after the slipform cast concrete slab is molded and provided with the desired components and transverse slot 7, it is let to harden (cure) to therefore transport from the manufacturing site to the building site).

However, Paassen is silent to the narrow raised portions along two parallel edges of the slipform cast defining side surfaces of the recess and wherein an area of the recess covers whole upper surface of the slipform cast concrete slab between the raised portions.
In the same field of endeavor of methods of manufacturing prefabricated concrete products, Bong discloses a method of manufacturing a precast modular for a hollow slab, a hollow precast modular using the same capable of connecting the hollow slabs to each other to construct a final hollow slab [0001].
Bong discloses a conventional precast slab 60 [0004] (see Bong’s FIG. 1B), having a PC steel material 30 having a plurality of pieces arranged in the longitudinal direction in a lower portion thereof; A hollow tube 40 having a plurality of longitudinally arranged PC steels 30 and made of a predetermined material; It can be seen that the long pipe concrete 61 is inserted into the lower portion of the hollow pipe 40 and the slab 60 is filled with the ordinary concrete 62 at the upper portion. See Bong at [0009].
Bong discloses that the weight of the slab 60 can be reduced, by the volume occupied by the hollow pipe 40. See Bong at [0010]. 
The below annotated copy of a portion of Bong’s Figure 1b is presented to aid on the discussion of Bong disclosure.

    PNG
    media_image1.png
    454
    712
    media_image1.png
    Greyscale

In the above annotated figure, Bong discloses a prefabricated concrete slab having narrow raised portions along two parallel edges of the slipform cast defining side surfaces of the recess and wherein an area of the recess covers whole upper surface of the slipform cast concrete slab between the raised portions, as claimed in amended claim 1 of the instant application.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Paassen’s method for manufacturing a prefabricated concrete product, so that the manufactured concrete slab is provided with narrow raised portions along two parallel edges of the slipform cast defining side surfaces of the recess and wherein an area of the recess covers whole upper surface of the slipform cast concrete slab between the raised portions, as taught by Bong.
One of ordinary skill in the art would have been motivated to pursue the modification to Paassen’s method for the purpose of, e.g., provide a lighter prefabricated concrete slab, as taught by Bong [0010].


Regarding claim 3 and claim 8. Paassen/Bong discloses the method according to claim 1, wherein the slipform cast concrete slab is a massive slab (e.g., Paassen discloses the concrete slab could be made solid, with limited or no hollow-core, see Col. 5, ll. 46-50) or a hollow-core slab (e.g., see Fig. 2).  

Regarding claim 5. Paassen/Bong discloses the method according to claim 1 and the prefabricated concrete product of claim 7, wherein in a section (modified Paassen’s slot 7, e.g., see Paassen’s Fig. 2) of the slipform cast slab the narrow raised portions (Paassen slab modify in view of Bong, see claim 1 above) defining the recess are removed for forming a level depression in the concrete product (e.g., see Col. 4, ll. 66-67, cont. Col. 5, ll. 1-5 and Col. 5, ll. 26-38).  

Regarding claim 7. Paassen/Bong discloses the prefabricated  concrete product according to claim 6, wherein the product comprises a section (Paassen’s transverse slot 7; Col. 4, ll. 66-67, cont. Col. 5, ll. 1-5)) with a lowered upper surface (e.g., see Paassen’s FIG. 2).
Regarding the limitation, “which lowered section is formed by removing side edges defining the recess at the upper surface of the slab,” the examiner has considered it, however it does not limit the claim, since the patentability of a product does not depend on its method of production, see e.g., MPEP 2113.   
Nonetheless, Paassen discloses that providing a slot (analogous to the claimed “section with lowered upper surface”) can be done at the building site, but it preferable and possible to provide the provision for the slots incorporated into the manufacturing process, even during the “green” concrete phase when the slab are freshly mold “by removing concrete in a suitable manner before it has hardened.” (Paassen at Col. 5, ll. 26-38).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paassen in view of Bong, as applied to claim 1 above, and further in view of LUOTOHARJU (US PGPub. No. 2016/0214273 A1; Luo).
Regarding claim 2. Paassen/Bong discloses the method according to claim 1, wherein a continuous slipform cast slab contains a plurality of concrete product lengths (e.g., Paassen discloses variable size could be achieved by his method, and discloses, “the following possible dimensions are given for a hollow-core slab having a dimension of 6 m in longitudinal direction, of 1.2 m in transverse direction and of 0.2 m in vertical direction.” see Col. 4, ll. 22-34). 

However, Paassen is silent to specifically disclosing that after curing of the slab and the concrete covering the recess, the cured slab is cut to final product lengths and removed from the casting bed.  

  In the same field of endeavor of methods and apparatuses for casting concrete products with a horizontal slipform casting process (Abstract), Luo discloses that prefabricated concrete products, such as hollow-core slabs and solid concrete slabs, “are conventionally cast as slipform casting on elongate casting beds in a continuous casting process.” See Luo at [0005].
Luo discloses that the length of said continuous casting process is defined either on the basis of the combined length of the elements to be cast, or on the basis of the maximum length of the casting bed, and that the length of casting beds used in slipform casting can be up to 150-200 m, depending on the size of the element factory. See Luo at [0005].
Luo continues disclosing that after the slipform casting of a continuous slab on the casting bed, the cast concrete mix is allowed to cure on the casting bed, then, when the concrete mix is cured, the uniform cast concrete slab is sawed (cut) in predetermined lengths on the basis of the targets of usage of the final elements, and the sawn concrete elements are lifted off the casting bed to storage, to wait for transportation to their respective locations of usage. See Luo at [0005].

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify the manufacturing method of Paassen/Bong to comprise, after curing of the slab and the concrete covering the recess, the cured slab being cut to final product lengths and removed from the casting bed, as taught by Luo.
One of ordinary skill in the art would have been motivated to modify Paassen/Bong’s method with the teachings of cutting the prefabricated concrete product disclosed by Luo, since Luo teaches that  after the concrete mix is cured, the uniform cast concrete slab can be cut in to desired lengths on the basis of the targets of usage of the final elements, allowing for the cut concrete elements to be lifted off the casting bed to storage, to wait for transportation to their respective locations of usage. [0005].
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paassen in view of Bong, as applied to claim 1 above and further in view of VanderWerf et al. (US 2001/0032426; VanderWerf)
Regarding claim 4. Paassen/Bong disclose the method according to claim 1, except for specifically disclosing, wherein the concrete cast to cover the recess on the slipform cast slab is self-compacting concrete mix.  
However, VanderWeft in the field of concrete and slabs (i.e. panel), [0002], discloses the use of self-compacting concrete.[0069]. VanderWeft disclose that self-compacting concrete has the advantage that it does not require vibration to fill small voids from which leakage and penetration could occur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paassen/Bong’s method by using a self-compacting concrete mix for the concrete cast to cover the recess on the slipform cast slab. VandeWeft discloses that self-compacting concrete does not require vibration to prevent void formation and thus has the advantage of preventing penetration or leakage in the final product. This would also simplify the method since no vibration is needed to obtain a less porous product which would be advantageous in an industrial setting.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101285468 B1; Discloses a hollow core slab for improving integrity with a topping concrete is provided to increase an integrity area with a topping concrete on the top side by including the side connection portion of a hollow core slab, thereby improving the integrity with the topping concrete, having a recessed middle portion between to edges, see FIG. 5b.
KR 102304567 B1; Discloses a precast concrete slab having a middle recessed portion between two narrow edge portions, see FIG. 3b.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712